      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 1 of 23


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK

TYSHAWN PITTMAN,
                                                      Plaintiff,
             v.                                                           5:20-CV-422
                                                                          (GLS/ATB)
SGT./INV. STACEY BILLINGS, et al.,
                                                      Defendants.

TYSHAWN PITTMAN, Plaintiff, pro se

ANDREW T. BAXTER
United States Magistrate Judge

                    ORDER and REPORT-RECOMMENDATION

      The Clerk has sent to the court for review a complaint brought pursuant to 42

U.S.C. § 1983, filed by plaintiff Tyshawn Pittman. (Complaint (“Compl.”) (Dkt. No. 1).

Plaintiff has also filed an application to proceed in forma pauperis (“IFP”). (Dkt. No.

2).

I.    IFP Application

      Plaintiff declares in his IFP application that he is unable to pay the filing fee.

(Dkt. No. 2). After reviewing his application, this court finds that plaintiff is

financially eligible for IFP status.

      However, in addition to determining whether plaintiff meets the financial criteria

to proceed IFP, the court must also consider the sufficiency of the allegations set forth

in the complaint in light of 28 U.S.C. § 1915, which provides that the court shall

dismiss the case at any time if the court determines that the action is (i) frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 2 of 23


(e)(2)(B)(i) -(iii).

       In determining whether an action is frivolous, the court must consider whether

the complaint lacks an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S.

319, 325 (1989). Dismissal of frivolous actions is appropriate to prevent abuses of

court process as well as to discourage the waste of judicial resources. Neitzke, 490 U.S.

at 327; Harkins v. Eldridge, 505 F.2d 802, 804 (8th Cir. 1974). Although the court has

a duty to show liberality toward pro se litigants, and must use extreme caution in

ordering sua sponte dismissal of a pro se complaint before the adverse party has been

served and has had an opportunity to respond, the court still has a responsibility to

determine that a claim is not frivolous before permitting a plaintiff to proceed.

Fitzgerald v. First East Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d Cir. 2000)

(finding that a district court may dismiss a frivolous complaint sua sponte even when

plaintiff has paid the filing fee).

       To survive dismissal for failure to state a claim, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. (citing Bell Atl. Corp.,

550 U.S. at 555).

II.    Complaint

       The Complaint alleges that on July 30, 2019 while plaintiff was incarcerated at

the Cortland County Jail (“CCJ”), defendant Investigator Stacey Billings came to visit


                                              2
       Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 3 of 23


him and requested that he provide “specific” information in order to assist in the

investigation of criminal activity occurring in CCJ. (Complaint (“Compl.”) at 5-6).1

Plaintiff states that he did not wish to speak with defendant Billings and requested that

he be able to contact his attorney. (Id. at 6). Plaintiff claims that defendant Billings

tried to “force” the conversation by mentioning plaintiff’s pending charges and offering

“to strike a deal.” (Id.) Plaintiff states that he refused to speak with defendant Billings

or take any “deal.” Plaintiff states that he signed a “refusal” and was taken back to the

jail from the Sheriff’s Building where the interview had taken place. (Id.) Plaintiff

states that he called his attorney because defendant Billings told plaintiff that she was

going to call his attorney, but she did not do so. (Id.)

       Plaintiff states that, on July 31, 2019, he received an “ambiguous note” from

defendant Captain Nicholas Lynch, telling plaintiff that his inmate account had been

“frozen” due to an “on-going criminal investigation.” (Id.) Plaintiff states that he began

to inquire about this investigation, and on November 25, 2019, he learned through a

“news post” that two other inmates from the CCJ had been arrested in conjunction with

a criminal investigation that was taking place at CCJ. (Id. at 7). Plaintiff states that he

then requested that his account be “unfrozen,” but was “denied by both of them”



       1
          Plaintiff has not numbered the pages of his complaint. Thus, the court will cite to the pages of
the complaint as assigned by the court’s electronic filing system (“CM/ECF”). The complaint consists
of four pages of a form-civil rights complaint that are not consecutively numbered. (Compl. at 1-4).
The form-complaint ends with a list of plaintiff’s “Claims” and “Relief Requested.” (Compl. at 4).
Plaintiff then attaches what appears to be a letter to the “Northern District Court” dated April 4, 2020,
which purportedly contains the relevant facts, in support of the listed claims. (Compl. at 5-9). Page 9
ends with only part of a sentence. Finally, plaintiff attaches exhibits to the complaint which appear to
be copies of grievances he filed and letters that he received from defendants and others. (Compl. 10-
51).

                                                    3
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 4 of 23


because “they said I was still under a criminal investigation by detective Stacey

Billings.” (Id.)

      Plaintiff states that he is “persuaded” that “they seized” his inmate account and

“cash” because they “assumed” plaintiff was “aware of a crime,” but would not “help

their investigation.” (Id.) Plaintiff claims that the “seizure of [his] property” was in

violation of the Fourth Amendment “along with several other amendments.” (Id.)

Plaintiff states that he was never told the nature of the criminal investigation, nor was

he ever charged with a crime or a violation of facility disciplinary rules. (Id.) Plaintiff

claims that he has tried, “through several officials,” to have defendants “relinquish” his

account because “they” have illegally seized and kept [his] cash within [his] inmate

account.” (Id. at 8). Plaintiff alleges that he had $213.30 in his account. (Id.) Plaintiff

then states that the defendants actions were taken because plaintiff asked to speak with

his attorney when he was first interviewed. (Id.)

      Plaintiff alleges violations of his rights under the First, Fourth, Fifth, Sixth,

Eighth, and Fourteenth Amendments. (Id.) Plaintiff states that his property has been

“illegally held in custody” by the defendants “because they have violated [his]

amendments under a false criminal investigation.” (Id. at 9). Plaintiff states that he was

released from CCJ on March 5, 2020, but he has still been unable to obtain his money

from the facility. (Id.) Plaintiff seeks $30,000.00 damages because he states that each

“perpetrator” forced him to be “indigent” for over six months, and he seeks “injunctive

relief.” (Compl. at 4, 9). Plaintiff also alleges that he is suing the defendants in their

individual and official capacities. (Compl. at 4).


                                              4
       Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 5 of 23


       Plaintiff has named three defendants in this action: Stacey Billings, the detective

who allegedly initiated the investigation; Captain Nicholas Lynch, CCJ’s administrator;

and Sergeant “James”/Tyler Burhans, who was involved in the investigation of

plaintiff’s grievances. Although the caption of the complaint states that Sergeant

Burhans’s name is “James,” it is clear from the documents attached to the complaint

that Sergeant Burhans’s first name is Tyler.2 (Compl. at 20). The court will direct the

Clerk to correct the caption of the complaint to reflect the defendant’s proper name.

Plaintiff filed grievances regarding this issue, and he has attached the grievance

documents, responses from defendants Lynch and Burhans, and other documents.

(Compl. at 10-51).

       The form-complaint contains three “claims.” (Compl. at 4). The first claim

states that plaintiff has been subjected to “unconstitutional condition [sic] of

confinement; denial of due process in a disciplinary or other proceeding.” (Id.)

Plaintiff’s second claim states that plaintiff has been denied “equal protection” and has

suffered “retaliation for the exercise of a first amendment right.” (Id.) Finally,

plaintiff’s third claim simply lists the following constitutional amendments: “4th

Amendment, 5th Amendment, 6th Amendment, 8th Amendment, 11th Amendment, and

any other amendment forgotten or unspoken.” (Id.).

       Although plaintiff raises a host of alleged constitutional violations,3 some of


       2
        Plaintiff also refers to this defendant as “Tyler Burhans” in the proposed summons for this
defendant. (Dkt. No. 2-1).
       3
          Plaintiff also states that “each perpetrator are [sic] clearly in violation toward [sic] my first,
fourth, fifth, sixth, eighth, fourteenth, and any other amendment that are completely absent and violated
because they have deliberately seized my property with-in [sic] any probable cause.” (Compl. at 8). In

                                                     5
       Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 6 of 23


them do not apply to his claims, and the court will attempt to sort out any viable claims.

III.   Procedural Due Process (Fourteenth Amendment)

       A.      Legal Standards

       “[A]n unauthorized intentional deprivation of property by a state employee does

not constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful post-deprivation remedy for the loss is

available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984).

       B.      Application

       Plaintiff claims that defendants deprived him of $213.30. However, any

constitutional procedural due process claim arising from an alleged deprivation of

personal property is not cognizable under section 1983 because New York law provides

an adequate post-deprivation remedy. See Jimenez v. Goord, 205 F.3d 1323, 1323 (2d

Cir. 1999) (affirming the district court’s judgment dismissing the plaintiff’s claim for

loss of personal property because New York law provides for post-deprivation

remedies); Ross v. Aramark Corp., No. 18-CV-2246, 2019 WL 1172383, at *6

(S.D.N.Y. Mar. 13, 2019) (dismissing the pretrial detainee’s claim for deprivation of

property because New York State provides for an adequate, post-deprivation remedy);

Graham v. NYC Dep’t of Corr. Svc., No. 18-CV-922, 2018 WL 2121593, at *2–3

(E.D.N.Y. May 8, 2018) (dismissing the plaintiff’s deprivation of property claim where

the plaintiff alleged that officers confiscated his personal clothing because “New York


other parts of the complaint, plaintiff does attempt to narrow down the amendment to which he is
referring, and the court has attempted to interpret the complaint as liberally as possible to cover the
strongest claims that he might be attempting to raise. See Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.
1994) (pro se papers are interpreted liberally to raise the strongest arguments suggested therein).

                                                   6
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 7 of 23


law provides an adequate post-deprivation remedy, and plaintiff has not stated a due

process claim for the loss of his personal items”).

       New York State provides an adequate post-deprivation remedy against the

County for loss of personal property in the form of actions for negligence, replevin, and

conversion, governed procedurally by New York’s General Municipal Law, Ch. 24,

Art. 4. In Chaney v. City of Albany, No. 6:16-CV-1185, 2019 WL 3857995, at *13

(N.D.N.Y. Aug. 16, 2019), the court found that a proceeding under Article 78 also

constitutes an adequate post-deprivation procedure for an individual who alleged that

defendants seized a substantial amount of money that they failed to return.4 Id. (citing

Hellenic Am. Neighborhood Action Comm. v. City of New York, 101 F.3d 877, 881–82

(2d Cir. 1996) (citations omitted); N.Y. Civ. Prac. L. & R. 7801).

       Plaintiff in this case has not alleged any facts demonstrating that his state

remedies are in any way inadequate or inappropriate. In fact, according to plaintiff, he

was only released from custody on March 5, 2020. He states that he has not been able

to get his money back yet, but plaintiff has not even attempted to utilize any state court

remedies that would allow him to do so. Thus, plaintiff’s Fourteenth Amendment claim

may be dismissed as to the deprivation of property.




       4
         The court in Chaney also cited another Northern District of New York case, holding that
“Article 78 proceedings provide an adequate remedy for those who seek to challenge any action or
inaction by an administrative agency or officers of state or local government.” Chaney, 2019 WL
3857995, at *13 (citing Hourihan v. Lafferty, 58 F. Supp. 2d 10, 14–15 (N.D.N.Y. 1999) (citing N.Y.
C.P.L.R. § 7801)).

                                                 7
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 8 of 23


IV.   Unreasonable Seizure (Fourth Amendment)

      A.     Legal Standards

      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. The Fourth Amendment specifically protects against “unreasonable”

seizures of property. Mason v. Officer Lax, No. 3:20-CV-39, 2020 WL 1940667, at *3

(D. Conn. Apr. 22, 2020) (citing Soldal v. Cook Cty, Ill., 506 U.S. 56, 62 (1992)). “A

‘seizure’ of property . . . occurs when ‘there is some meaningful interference with an

individual’s possessory interests in that property.’ ” Id. (quoting Soldal, 506 U.S. at 61)

(internal quotation marks omitted).

      The determination of whether a seizure is unreasonable involves balancing “the

nature and quality of the intrusion on the individual’s Fourth Amendment interests

against the importance of the governmental interest alleged to justify the intrusion and

determine whether the totality of the circumstances justified the particular sort of

seizure.’” Id. (quoting Carroll v. City of Monroe, 712 F.3d 649, 651 (2d Cir. 2013)).

Thus to state a Fourth Amendment violation, the plaintiff must plausibly allege that the

taking of his property was a “seizure,” and that the seizure was “unreasonable.” Id.

(quoting Rothman v. City of New York, No. 19-CV-0225, 2019 WL 3571051, at *4

(S.D.N.Y. Aug. 5, 2019)). A Fourth Amendment claim is distinct from a Fourteenth

Amendment due process claim because the Fourth Amendment deals with the seizure of

the property itself, rather than the defendants’ later refusal to return the property, which

would be related to the Fourteenth Amendment claim discussed above. See Fox v. Van


                                             8
       Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 9 of 23


Oosterum, 176 F.3d 342, 350-51 (2d Cir. 1999) (citing inter alia Soldal, 506 U.S. at

70).

       B.    Application

       It is arguable that by freezing the plaintiff’s account, the defendants “seized” or

“interfered” with plaintiff’s right to access his money, and any Fourth Amendment

claim would have arisen at that time. The question of whether such seizure was

reasonable must be determined upon further review. Thus, the court will not

recommend dismissing plaintiff’s Fourth Amendment claim at this time.

V.     Equal Protection (Fourteenth Amendment)

       A.    Legal Standards

       “To state a viable equal protection claim, a plaintiff generally must allege either

‘purposeful discrimination . . . directed at an identifiable or suspect class,’ Giano v.

Senkowski, 54 F.3d 1050, 1057 (2d Cir.1995), or that he has been intentionally treated

differently from others similarly situated, with no rational basis for the difference in

treatment.” Barnes v. Fedele, 760 F. Supp. 2d 296, 301 (W.D.N.Y. 2011) (quoting

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)) (alteration in original). See

also DeMuria v. Hawkes, 328 F.3d 704, 706 (2d Cir. 2003).

       B.    Application

       Plaintiff merely states in the beginning of his complaint that he was denied his

right to equal protection. (Compl. at 5). However, plaintiff has cited no factual basis

for this conclusory statement of law. Nowhere in plaintiff’s complaint does he allege

that he was a member of a protected class or that he was treated differently than anyone


                                              9
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 10 of 23


who was similarly situated. Plaintiff seems to be alleging that he and others may have

been the subjects of a criminal investigation, and that his prison account was “frozen”

because of this investigation. He does not claim that any other inmate who was the

subject of such investigation was treated differently than he was. Thus, plaintiff does

not state a Fourteenth Amendment Equal Protection claim.

VI.    Speedy Trial (Sixth Amendment)

       A.    Legal Standards

       The Sixth Amendment guarantees the right to a speedy trial. U.S. Const. amend.

VI. “The speedy trial guarantee is designed to minimize the possibility of lengthy

incarceration prior to trial, to reduce the lesser, but nevertheless substantial, impairment

of liberty imposed on an accused while released on bail, and to shorten the disruption of

life caused by arrest and the presence of unresolved criminal charges.” United States v.

Tucker, No. 1:18-CR-178, 2020 WL 1853488, at *5–6 (W.D.N.Y. Apr. 13, 2020).

       B.    Application

       In this case, plaintiff complains that his prison account was frozen for

approximately seven months while the criminal investigation was underway. He states

that he was never charged with a crime or even charged with facility misbehavior. He

appears to claim that because of the lengthy delay, he was somehow denied his Sixth

Amendment rights. However, the law is clear that, while the Sixth Amendment protects

the right to a speedy trial, and once charged, may protect the right to a speedy

indictment, the Sixth Amendment does not guarantee a “speedy investigation” or a

rapid charging decision. Id. (citing United States v. MacDonald, 456 U.S. 1, 8 (1982)).


                                             10
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 11 of 23


Because plaintiff in this case was never charged, his Sixth Amendment rights were not

violated by the defendants’ alleged conduct.

       Plaintiff also states that his Sixth (and Fifth)5 Amendment rights were violated

because he was not told the “basis of the criminal investigation or such crimes.”

(Compl. at 8). The Sixth Amendment does provide the right to know your accusers and

the right to know the “nature of the charges and evidence against you.” U.S. Amend.

VI. However, plaintiff was never “charged,” and therefore, there were no “charges

against him.” Plaintiff clearly had notice that there was an investigation into conduct

occurring at the CCJ because defendant Billings asked him for information regarding

an investigation because he begins his complaint by stating that he was visited by

defendant Billings, who asked him to provide specific information about activity that

was allegedly occurring at CCJ. In addition, plaintiff states that he found out from a

news report that two inmates had been arrested in conjunction with an “ongoing”

investigation regarding fraud and inmate accounts.6

VII. Conditions of Confinement

       A.        Legal Standards

       A pretrial detainee’s claims of unconstitutional conditions of confinement are

governed by the Due Process Clause of the Fourteenth Amendment, not by the Cruel

and Unusual Punishments Clause of the Eight Amendment. Darnell v. Pineiro, 849



       5
         Plaintiff’s only real reference to the Fifth Amendment claim is in the same sentence in which
he raises his Sixth Amendment claim, and it is unclear what his basis is for asserting the Fifth
Amendment. The court has simply attempted to read the complaint as liberally as possible.
       6
           Plaintiff has filed the newspaper article as an additional exhibit to his complaint. (Dkt. No. 6).

                                                      11
     Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 12 of 23


F.3d 17, 29 (2d Cir. 2017). In order to state a section 1983 claim based on

unconstitutional conditions of confinement, a pretrial detainee must satisfy a two

pronged test: “an ‘objective prong,’ showing that the challenged conditions were

sufficiently serious to constitute objective deprivations of the right to due process, and

a ‘subjective prong’-perhaps better classified as a ‘mens rea prong’ or ‘mental element

prong’-showing that the officer acted with at least deliberate indifference to the

challenged conditions.” Id.

      In order to establish an objective deprivation, under both the Eighth and

Fourteenth amendments, the conditions, either alone or in combination, must pose an

unreasonable risk of serious damage to the inmate’s health. Darnell, 849 F.3d at 30

(quoting Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013)). This includes the risk of

serious damage to “‘physical and mental soundness.’” Id. (quoting LaReau v.

MacDougall, 473 F.2d 974, 978 (2d Cir. 1972)). The court in Darnell stated that there

is no “‘static test’ to determine whether a deprivation is sufficiently serious; instead,

‘the conditions themselves must be evaluated in light of contemporary standards of

decency.’” Id. (quoting Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995) (citing

Rhodes v. Chapman, 452 U.S. 337, 346 (1981)). Inmates may not be denied their basic

human needs: “food, clothing, shelter, and reasonable safety.” Id.

      The second prong of the test, the mens rea prong, is also defined objectively and

is established when the pretrial detainee proves that the “defendant-official acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the


                                             12
     Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 13 of 23


defendant-official knew, or should have known, that the condition posed an excessive

risk to health or safety.” Id. at 35.

       B.     Application

       Plaintiff alleges that by freezing his inmate account, the defendants also violated

the Eighth Amendment. As stated above, the Eighth Amendment does not apply to pre-

trial detainees. Instead, the objective due process standard articulated in Darnell now

applies. However, even under the standard articulated in Darnell, the plaintiff is far

from stating a due process claim based on the “conditions” of his confinement.

       First, it is unclear what conditions plaintiff claims were “unconstitutional.”

Plaintiff makes reference to the Eighth Amendment at various times. He refers to the

Eighth Amendment when he states that his cash was seized because he exercised the

right to speak with his attorney. (Compl. at 8). While the court will discuss the basis of

this claim below under the First Amendment, these facts do not state an “Eighth

Amendment” or Due Process claim. Plaintiff also states that the seizure of his property

“without probable cause” was an Eighth Amendment violation. (Compl. at 8). The

court has discussed the deprivation of property under the Fourteenth Amendment

above, and such claim is not related to punishment or deliberate indifference.

       However, at the end of his complaint, plaintiff states that “each perpetrator has

forced me to be indigent over six months, by the hand of cruel and unusual punishment

because I have chosen to exercise my own right according to the law . . . .” (Compl. at

9). Once again, plaintiff seems to associate his retaliation claim with the Eighth

Amendment. Plaintiff simply does not state an Eighth Amendment claim related to


                                             13
     Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 14 of 23


“retaliation.”

      With respect to his statement that he was kept “indigent” for several months, the

plaintiff does not allege that he was denied any basic necessities because he could not

use his inmate account. In fact, the exhibits that he attached to his complaint belie any

such allegation. There are several documents indicating that he asked for items,

including soap and socks, and that these items were given to him. (Compl. at 43 (soap),

45 (soap), 46 (soap), 49 (soap and socks), 50 (soap)). His other exhibits involve

questions and grievances regarding his inmate account, but plaintiff does not allege that

he lacked for any necessities that would even come close to a Darnell due process

claim. Thus, plaintiff’s “Eighth Amendment” claims may be dismissed, and the court

will discuss plaintiff’s retaliation claims under the First Amendment.

VIII. Retaliation

      A.     Legal Standards

      In order to establish a claim of retaliation for the exercise of a constitutional

right, plaintiff must show first, that he engaged in constitutionally protected conduct,

and second, that the conduct was a substantial motivating factor for “adverse action”

taken against him by defendant. Bennett v. Goord, 343 F.3d 133, 137 (2d Cir. 2003).

The Second Circuit has defined “adverse action” in the prison context as “retaliatory

conduct ‘that would deter a similarly situated individual of ordinary firmness from

exercising . . . constitutional rights.’” Gill v. Pidlypchak, 389 F.3d 379, 381 (2d Cir.

2004) (citations omitted). The plaintiff must establish a causal connection between the

protected conduct or speech and the adverse action. Id. at 380. The court must keep in


                                             14
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 15 of 23


mind that claims of retaliation are “easily fabricated” and “pose a substantial risk of

unwarranted judicial intrusion into matters of general prison administration.”

Accordingly, plaintiff must set forth non-conclusory allegations to sustain a retaliation

claim. Bennett, 343 F.3d at 137.

       B.      Application

       Plaintiff’s strongest argument is that the “defendants” froze his inmate account

because he exercised his right not to speak with defendant Billings without contacting

his attorney. The first question is whether plaintiff was engaging in constitutionally

protected conduct. Plaintiff’s refusal to answer the investigator’s questions regarding

the ongoing investigation without speaking to an attorney, or the refusal to answer

questions is constitutionally protected conduct. See Burns v. Martuscillo, 890 F.3d 77

(2d Cir. 2018) (finding that an inmate had a First Amendment right to refuse to give

false information or to become a “snitch” in the future).7 The plaintiff in Burns also

alleged retaliation for the exercise of his First Amendment right, and the Second Circuit

conducted an analysis of the issue. I will assume, for the purposes of this Order and

Report-Recommendation, that plaintiff was exercising his First Amendment right to

refuse to speak with defendant Billings before he checked with his attorney.

       The second factor to consider is whether plaintiff has sufficiently alleged

“adverse action” by the defendants. Although plaintiff claims initially, that defendant

       7
         The court does note that in Burns, the Second Circuit specifically stated that, while a plaintiff
had the constitutional right to refuse to give false information or to become an informant in the future,
the court was not deciding whether the plaintiff had a First Amendment right to refuse to give truthful
information about a past event or in an emergency, 890 F.3d at 93. The court in Burns also stated that
it was not undermining the ability to confer a “benefit” on the inmate in exchange for cooperation. It
was only invalidating punishing the inmate for his failure to provide information. Id.

                                                    15
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 16 of 23


Billings tried to “coerce” him into giving her information by raising the issue of his

then-current incarceration,8 when he told defendant Billings that he wished to speak

with his attorney, the questioning ceased, plaintiff signed a document refusing to speak,

and he was taken back to his housing unit. He states in the complaint that he called his

attorney when he got back to his cell. (Compl. at 6).

       The only adverse action plaintiff claims is that he received notice the next day

that his inmate account was being frozen “due to an on-going criminal investigation.”

(Id.) Plaintiff states he was not charged with any crime, nor was he charged with any

facility rule violation. Plaintiff states that his account was frozen for approximately six

months and remained frozen even after he was released from CCJ. Essentially, plaintiff

was unable to access his account while he was incarcerated and has been unable to

obtain the funds since March 5, 2020 when he was released.

       At least one court has stated that the denial of a disbursement request from an

inmate’s account “arguably constitutes an adverse action for purposes of a retaliation

claim since an inmate’s ability to access his personal account, even for such things as

meeting the needs of his family, is entirely dependent upon the approval of prison

officials.” Green v. Sears, No. 9:10-CV-121, 2013 WL 1081779, at *11 (N.D.N.Y. Feb.

19, 2013), report and recommendation adopted, No. 9:10-CV-121, 2013 WL 1081535

(N.D.N.Y. Mar. 14, 2013). Plaintiff in this case does not state that he asked to use his


       8
          It is unclear whether plaintiff is trying to say that defendant Billings was offering plaintiff
some benefit in his unrelated criminal case in exchange for assistance in her investigation. Plaintiff
states that defendant Billings “tried her best to force a conversation by inquiring about my un-related
active case in order to strike a deal with me. And I refused to talk or accept any deal with her . . . .”
(Compl. at 6).

                                                    16
     Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 17 of 23


money or that he was denied any necessities because he could not pay for them out of

his inmate account. It is questionable in this case that the freezing of plaintiff’s account

rose to the level of adverse action that would have deterred “a similarly situated

individual of ordinary firmness” from exercising his constitutional rights. However, at

this stage of the proceedings, the court is unwilling to make such a determination

without further information.

      Assuming that freezing plaintiff’s account did rise to the level of adverse action,

the law is also clear that if the defendants’ allegedly retaliatory action would have been

taken notwithstanding the constitutionally protected conduct, and in the absence of any

improper motive, the retaliation claim will not survive. Green, 2013 WL 1081779, at

*10. A review of plaintiff’s exhibits shows that he concedes that there was an

investigation into fraud involving inmates at CCJ, and that, after an investigation,

which was ongoing, two inmates were criminally charged. Plaintiff has submitted the

newspaper article, reporting the charges against the two CCJ inmates. Plaintiff states

that his property was “illegally held in custody by [defendants] because they have

violated my amendments under a false criminal investigation.” (Compl. at 9). Plaintiff

seems to believe that, simply because he was not charged, the investigation was “false.”

(Id.) Plaintiff’s assertion is unsupported in this regard.

      However, this at this stage of the proceedings, the court may not engage in a

factual determination of whether the defendants would have taken the same action

against him in the absence of the exercise of plaintiff’s right to refuse to speak with

defendant Billings. Such an issue would be more appropriate after a response by


                                             17
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 18 of 23


defendants and further development of this case.

       Plaintiff’s exhibits also show that the defendants Lynch and Burhans were

making an effort to resolve the status of plaintiff’s account. In December of 2019,

plaintiff asked about his account, and defendant Lynch responded by stating that

plaintiff could contact his attorney,9 but he would have to speak with Investigator

Billings. (Compl. at 46). Plaintiff filed a grievance complaining that defendants Lynch

and Burhans were not handling plaintiff’s grievances properly. (Compl. at 35, 37).

Sergeant Clark10 reviewed the grievance and determined that neither defendant was

acting outside the scope of their duties and that plaintiff’s account was frozen due to a

“pending” criminal investigation. (Id.)

       There may also be an issue as to the personal involvement of either defendant

Lynch or defendant Burhans that this court cannot determine at this stage of the

proceedings.11 Plaintiff’s exhibits seem to indicate that these defendants were deferring

to defendant Billings’s investigation each time that plaintiff asked about his account,

and that neither of these defendants were necessarily involved in the initial decision to

freeze the account. However, at this stage of the proceedings, the court may not

undertake a factual determination because the facts in the complaint must be read


       9
        Defendant Lynch simply pointed out that plaintiff had wished to contact his attorney before
speaking with the investigator. (Compl. at 46).
       10
            Sergeant Clark is not named as a defendant.
       11
           Personal involvement in the alleged constitutional violation is required for the assessment of
damages in a section 1983 action. Richardson v. Goord, 347 F.3d 431, 435 (2d Cir. 2003). In Williams
v. Smith, 781 F.2d 319, 323-24 (2d Cir. 1986), the Second Circuit detailed the various ways in which a
defendant can be personally involved in a constitutional deprivation, and thus be subject to individual
liability.

                                                    18
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 19 of 23


liberally in the plaintiff’s favor. Thus, the court will recommend that plaintiff’s

retaliation claim proceed past initial review. In making this determination, this court

makes absolutely no finding that this claim would survive a properly supported

dispositive motion.

IX.    Municipal Liability

       A.    Legal Standards

       A municipality may only be named as a defendant in certain circumstances. In

Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), the Supreme Court outlined the

limited circumstances under which a municipality may be liable under Section 1983. A

municipality may not be held liable solely because it employs a tortfeasor. LaVertu v.

Town of Huntington, No. 13-CV-4378, 2014 WL 2475566, at *3 (E.D.N.Y. Apr. 4,

2014) (citing inter alia Los Angeles County, Cal. v. Humphries, 562 U.S. 29, 35, 131 S.

Ct. 447, 452 (2010)), (Rep.-Rec.), adopted in relevant part, 2014 WL 2506217

(E.D.N.Y. June 2, 2014). Only when the municipality, through the execution of its

policies, actually deprives an individual of his constitutional rights, is it liable for the

injury. Monell, 436 U.S. at 694.

       To establish municipal liability, the policy must actually cause the violation of

constitutional rights; it must be the moving force behind the violation. Id.; Dominguez

v. Beame, 603 F.2d 337, 341 (2d Cir. 1979). Official policy includes the decisions of a

government’s lawmakers, the acts of policymaking officials, and practices that are so

widespread as to “practically have the force of law.” Connick v. Thompson, 563 U.S.

51, 61 (2011). Municipal liability may also be shown by establishing that a


                                              19
     Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 20 of 23


policymaking official ordered or ratified the employees’ actions either expressly or

tacitly. Finally, municipal liability can, under certain circumstances, be based upon a

failure to properly train the municipality’s employees. See City of Canton v. Harris, 489

U.S. 378, 387-90 (1989).

      B.     Application

      Plaintiff states that he is suing the defendants in their individual and “official”

capacities. An official capacity suit against a municipal employee is a suit against the

municipality itself. However, plaintiff in this case has alleged no facts that would state

a claim against Onondaga County. In fact, defendants Lynch and Burhans work at CCJ,

while defendant Billings works with the Sheriff’s Department. Plaintiff has not alleged

any official “policy” that would be applicable to different departments or any failure to

train the defendants in any way. Thus, any official capacity claims may be dismissed at

this time, but the court may afford plaintiff the opportunity to amend this claim.

X.    Eleventh Amendment

      A.     Legal Standards

      The Eleventh Amendment provides that states have immunity against suits in

federal court. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984).

      B.     Application

      It is unclear why plaintiff has asserted an “11th amendment” violation, but clearly,

the Eleventh Amendment protects states from being sued in federal court. It does not

protect individual plaintiffs. In any event, plaintiff has not alleged how he was

subjected to an Eleventh Amendment “violation,” and this claim may be dismissed with


                                            20
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 21 of 23


prejudice.

XI.    Opportunity to Amend

       A.      Legal Standards

       Generally, when the court dismisses a pro se complaint sua sponte, the court

should afford the plaintiff the opportunity to amend at least once; however, leave to

re-plead may be denied where any amendment would be futile. Ruffolo v. Oppenheimer

& Co., 987 F.2d 129, 131 (2d Cir. 1993).

       B.      Application

       As stated above, plaintiff has no claim for the deprivation of property without

due process under the Fourteenth Amendment because he has viable state court

remedies for such deprivation. Thus, the court will recommend dismissal without

prejudice,12 but without the opportunity to amend in this case because any such

amendment would be futile.

       Plaintiff’s Eighth Amendment claim may be dismissed without prejudice, but

also without the opportunity for amendment. The 8th Amendment simply does not

apply to pretrial detainees, so any amendment would be futile.

       Plaintiff’s Fifth and Sixth Amendment claims may be dismissed without

prejudice, but without leave to amend in this case. As stated above, plaintiff cannot

claim a denial of speedy trial or speedy indictment. He was never charged with any

criminal conduct. He never spoke to defendant Billings and was thus, not forced to



       12
         Because the dismissal is without prejudice, plaintiff is free to continue to pursue his state
court remedies for the return of his money.

                                                    21
      Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 22 of 23


testify or incriminate himself in any way.13 Finally, plaintiff’s Eleventh Amendment

claim must be dismissed with prejudice.

       WHEREFORE, based on the findings above, it is

       ORDERED, that plaintiff’s motion to proceed IFP (Dkt. No. 2) is GRANTED,

and it is

       RECOMMENDED, that if the District Judge approves this Order and Report-

Recommendation, plaintiff’s Fourth Amendment unreasonable seizure and his First

Amendment retaliation claim against all three defendants proceed, and it is

       RECOMMENDED, that plaintiff’s Eleventh Amendment claim be

DISMISSED WITH PREJUDICE, and it is

       RECOMMENDED, that the complaint be DISMISSED WITHOUT

PREJUDICE IN ALL OTHER RESPECTS, and it is

       RECOMMENDED, that if the District Court approves this Order and Report-

Recommendation, the plaintiff be afforded THIRTY (30) DAYS from the date of the

District Court’s Order to amend his complaint as to his Equal Protection and Municipal

Liability, and it is

       RECOMMENDED, that if the District Judge approves this Order and Report-

Recommendation and plaintiff files an amended complaint, or the time for amendment

expires, the matter be returned to me for further orders regarding service, and it is


       13
         Plaintiff states that he was never told the nature of the crime that he allegedly committed.
(Compl. at 7). However, plaintiff was never accused of committing any crime. The freezing of his
account was associated with a criminal investigation of fraud using inmate accounts. Thus, any “due
process” claim sounding in “notice” and “opportunity” to be heard cannot succeed because he was not
accused of committing a crime.

                                                 22
     Case 5:20-cv-00422-GLS-ATB Document 7 Filed 04/30/20 Page 23 of 23


      ORDERED, that the Clerk is directed to serve this Order and Report-

Recommendation on the plaintiff.

      Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the parties have

fourteen (14) days within which to file written objections to the foregoing report. Such

objections shall be filed with the Clerk of the Court. FAILURE TO OBJECT TO

THIS REPORT WITHIN FOURTEEN DAYS WILL PRECLUDE APPELLATE

REVIEW. Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Secretary

of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 6(a), 6(e), 72.

Dated: April 30, 2020




                                           23
